            Case 3:20-cv-02255-JR      Document 12      Filed 03/17/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 KEVIN NESBIT,                                       Case No. 3:20-cv-02255-JR

                 Plaintiff,                          ORDER

           v.

 BLUE STREAK ELECTRONICS,

                 Defendant.



IMMERGUT, District Judge.

       On February 18, 2021, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R), ECF 9, recommending that this Court dismiss pro se Plaintiff Kevin

Nesbit’s Amended Complaint, ECF 8, without prejudice. 1 No party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de


       1
        Two days before the F&R was issued, Plaintiff filed an amended complaint. ECF 11.
This Court will consider the most recent amended complaint, ECF 11.

PAGE 1 – ORDER
         Case 3:20-cv-02255-JR         Document 12       Filed 03/17/21    Page 2 of 2




novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed Judge Russo’s F&R and adopts

it in full as applicable to the most recently filed amended complaint, ECF 11. This most recent

amended complaint, ECF 11, is identical to the complaint discussed in the F&R, ECF 8. The

only change appears to be the attachment of an exhibit including graphic injury photographs.

ECF 11-1. However, the amended complaint does not mention the photographs nor allege any

physical injuries, medical expenses, or the like. See ECF 11.

       For these reasons and the reasons stated in the F&R, ECF 9, this action is DISMISSED

without prejudice.

       IT IS SO ORDERED.

       DATED this 17th day of March, 2021.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – ORDER
